Denied April 3, 1917.
On Petition for Rehearing.
(163 Pac. 973.)
Petition of respondent for rehearing denied.
Messrs. Thompson & Hardy, for the petition.
Messrs. Devers & Brumbaugh and Mr. W, B. Bell, contra.
Department 1.
Mr. Justice Burnett
delivered the opinion of the court.
The defendant petitions for a rehearing of this suit and challenges the doctrine of the former opinion to the effect that there is no ambiguity in the description *631involved and that extrinsic evidence is not'admissible in the construction thereof. The delineation mentioned is found in a deed from the defendant and his wife to the predecessors in interest of the plaintiffs and is quoted in the opinion written by Mr. Justice Benson. The specific contention of the defendant as stated in his petition is that:
“From the description in the conveyance, the conclusion is irresistible that the right of way is to be 12 feet in width and that its length cannot be ascertained from a reading of the instrument. If the description is ambiguous for one purpose, it is ambiguous for all purposes.”
In Smith v. McDuffie, 72 Or. 276, 284 (142 Pac. 558, Ann. Cas. 1916D, 947), Mr. Justice Moore said:
“In construing the language of deeds or other writings relating to real property, it has been held that the description of land therein contained was sufficient, if, with the stated instrument before him, a surveyor, either with or without the aid of extrinsic evidence, could locate the premises with resonable certainty: Willamette Falls etc. Co. v. Gordon, 6 Or. 175; House v. Jackson, 24 Or. 89 (32 Pac. 1027); Hayden v. Brown, 33 Or. 221 (53 Pac. 490); Bogard v. Barham, 52 Or. 121 (96 Pac. 673, 132 Am. St. Rep. 676); St. Dennis v. Harras, 55 Or. 379 (105 Pac. 246, 106 Pac. 789).”
In House v. Jackson, supra, the precept is laid down that:
“When a deed refers to another, or to a map, for a more specific description of the land conveyed, the deed or map to which reference is thus made is considered as incorporated in the deed itself” — citing Devlin, Deeds, § 1030.
In other words, that is certain which can be made certain.
Taking the whole description together in the instant case we find it referring to a certain lot and block of *632“Mulligan’s Donation to Lane County, now part of Engene City, on the corner of Willamette and Ninth Streets.” These designations .evidently refer to a public map of record from which may be ascertained the situation and dimensions of lot 4. It is said that the alley is 12 feet in width on the east side of said lot. The length of the east boundary mentioned can be discovered by reference to the map. The deed says the right of way is “through” the alley which plainly means from one end thereof to the other and not part of the way along the longest dimension. In addition to all this it is “between the hotel and the butcher-shop.” It cannot mean a strip of ground upon which those two buildings do not abut, one on each side thereof. It being easy to determine the eastern dimension of the lot by consulting the map as taught by House v. Jackson, supra, the length of the alley is sufficiently certain, as the two are coterminous. The width and length of the passage being thus defined and anchored, as it is, to the east side of the lot there is no reason for saying there is any patent ambiguity which requires extrinsic explanation.
For these reasons we adhere to the former opinion.
Reversed. Decree Rendered. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice Benson concur.